MEMORANDUM OPINION
                                         No. 04-11-00378-CR

                                    Rogelio Herrera GUERRERO,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 379th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010CR11637
                              Honorable Ron Rangel, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: August 3, 2011

DISMISSED FOR LACK OF JURISDICTION

           Based on the clerk’s record filed in this appeal, it appears that appellant is seeking to

appeal the trial court’s dismissal of the charges filed against him. An order dismissing charges is

not an order appealable by a defendant. See Bohannan v. State, No. 02-11-00105-CR, 2011 WL
2119688, at *1 (Tex. App.—Fort Worth May 26, 2011, no pet.). On July 8, 2011, this court

ordered appellant to show cause in writing why this appeal should not be dismissed for lack of
                                                                                     04-11-00378-CR


jurisdiction. Appellant did not respond to the order. Because an order dismissing charges it not

an order appealable by a defendant, this appeal is dismissed for lack of jurisdiction. See id.

                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-